Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 9,841,948 related to handling corner cases in floating point arithmetic. More particularly, exemplary embodiments are directed to hardware support for specialized instructions and designed for handling problematic corner cases in floating point operations such as division and square root computations. The prior art of record does not teach or suggest at least “wherein the result comprises a floating-point product, and wherein the obtaining the result is based on a multiplication of a first floating-point operand value with a second floating point operand value and two to the power of an integer operand value, wherein the multiplication is performed as the single instruction;” as recited in claim 1; “a multiplication component that obtains a result comprising a floating-point product based on a multiplication of a first floating-point operand value with a second floating point operand value and two to the power of an integer operand value, wherein the multiplication is performed as a single instruction; and a receiver component that receives an instruction to perform a multiply and scale operation of the first floating-point operand value, the second floating-point operand value, and the integer operand value, wherein the multiplication component obtains the floating-point product in response to the instruction to perform the multiply and scale operation;” as recited in claim 9; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182